 Case 2:19-cv-08047-CJC-AS Document 18 Filed 11/15/19 Page 1 of 3 Page ID #:230



 1    Jennifer A. Kearns (SBN 125588)
      DUANE MORRIS LLP
 2    750 B Street, Suite 2900
      San Diego, CA 92101-4681
 3    E-mail: jkearns@duanemorris.com
 4    Attorneys for Defendant Concrete Images, Inc.
 5
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9     FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
12
13
     Dustin Moss, an individual,                       Case No.: 2:19-cv-08047-CJC-AS
14
                            Plaintiff,                 STIPULATION AND
15                                                     [PROPOSED] ORDER
               v.                                      EXTENDING DEFENDANT’S
16                                                     TIME TO RESPOND TO FIRST
     Engelbert Strauss, GmbH & Co. KG, a               AMENDED COMPLAINT
17   German Company; Concrete Images, Inc., a
     California Corporation; and DOES 2-20,
18   inclusive,                                        Judge:     Hon. Cormac Carney
                                                       Magistrate: Hon. Alka Sagar
19                          Defendants.                Complaint Filed: May 9, 2019
                                                       (LASC)
20
21                                        STIPULATION
22             1.     WHEREAS, the instant action was initiated in Los Angeles Superior
23   Court on May 9, 2019 and was removed to this Court by Engelbert Strauss, GmbH &
24   Co, KG (“ES”) on diversity grounds.
25             2.     WHEREAS, Defendant Concrete Images, Inc. (“Concrete”) was not a
26   named Defendant in the original complaint.
27             3.     WHEREAS, Plaintiff filed a First Amended Complaint (“FAC”) in this
28   action, adding new causes of action and adding Concrete as a defendant.
       STIPULATION AND [PROPOSED] ORDER EXTENDING DEFENDANT’S TIME TO RESPOND
                             TO FIRST AMENDED COMPLAINT
     DM2\10685786.4
 Case 2:19-cv-08047-CJC-AS Document 18 Filed 11/15/19 Page 2 of 3 Page ID #:231



 1             4.     WHEREAS, Plaintiff personally served the FAC upon Concrete on
 2   November 1, 2019, and thus Concrete’s responsive pleading is currently due on or
 3   before November 22, 2019.
 4             5.     WHEREAS, counsel for Concrete was just formally retained on
 5   November 14, 2019, has not had an opportunity to fully analyze and assess the claims
 6   made against Concrete, and will be out of town on business travel November 18-20
 7   (depositions in San Francisco), December 3-4 (mediation in San Francisco),
 8   December 11 (mediation in Orange County) and December 18 (argument of motion to
 9   reconsider order granting class certification in Riverside, California). Additionally,
10   counsel for Concrete is committed to the following obligations in San Diego:
11   December 6 (full day deposition) and December 13 (morning court appearance). A
12   continuance until December 20 is necessary given counsel’s schedule.
13             6.     For all of the foregoing reasons, Plaintiff and Concrete stipulate that,
14   with the permission of the Court, Concrete be granted an extension of time through
15   December 20, 2019 in which to file a responsive pleading to the First Amended
16   Complaint.
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
       STIPULATION AND [PROPOSED] ORDER EXTENDING DEFENDANT’S TIME TO RESPOND
                             TO FIRST AMENDED COMPLAINT
     DM2\10685786.4
 Case 2:19-cv-08047-CJC-AS Document 18 Filed 11/15/19 Page 3 of 3 Page ID #:232



 1             So stipulated.
 2                                                DUANE MORRIS LLP
 3
 4                                                /s/ Jennifer A. Kearns
                                                  Jennifer A. Kearns
 5                                                Counsel for Defendant
                                                  Concrete Images, Inc.
 6
 7                                                THE HAMIDEH FIRM

 8                                                /s/ Bassil Hamideh
 9                                                Bassil Hamideh
                                                  Counsel for Plaintiff
10                                                Dustin Moss

11
12   I, Jennifer A. Kearns, attest that all other signatures listed, and on whose behalf the
     filing is submitted, concur in the filing’s contents and have authorized the filing.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         3
       STIPULATION AND [PROPOSED] ORDER EXTENDING DEFENDANT’S TIME TO RESPOND
                             TO FIRST AMENDED COMPLAINT
     DM2\10685786.4
